DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-8 are rejected under 35 U.S.C. 102(a)1) as being anticipated by Maekawa et al. (US Patent No. 6,716,357) as evidenced by Ott (Washington State Department of Ecology, 2020) as applied to claim 4.

In regard to claim 1, Maekawa et al. disclose a method of recovering a nutrient (e.g. calcium phosphate) [Column 3, lines 50-52] from an aqueous medium (e.g. wastewater) [Column 3, line 49], the method comprising contacting the aqueous medium with a plurality calcium alginate beads [Column 3, lines 5-30] under conditions and for a time effective to adsorb (e.g. immobilize) the nutrient (e.g. in a state where calcium phosphate crystals are deposited on the surface of the bead) [Column 3, lines 53-54]. While the Maekawa reference does not explicitly describe the alginate beads as “calcium phosphate-seeded calcium alginate beads”, in looking to the Specification for a definition of this feature, the seeded beads are formed by combining the sodium alginate beads with a phosphate salt to seed calcium phosphate within the beads to form seeded beads [Paragraph 0046]. Maekawa discloses calcium phosphate crystals deposited on the support (e.g. alginate solids), thereby meeting the definition of calcium-phosphate seeded beads [Column 3, line 51].

In regard to claim 2, Maekawa et al. disclose recovering a phosphorus (e.g. calcium phosphate) nutrient [Column 4, lines 16-18].

In regard to claims 3-4, Maekawa et al. disclose an aqueous medium such as domestic wastewater, industrial wastewater, wastewater discharged from food industries or wastewater discharged from agricultural production fields (e.g. agricultural runoff) [Column 1, lines 10-15]. The reference does not explicitly disclose an aqueous medium with a neutral pH, however, discharge limits for 


    PNG
    media_image1.png
    385
    391
    media_image1.png
    Greyscale
In regard to claims 7-8, Maekawa et al. disclose the plurality of alginate beads (1) disposed within a stationary treatment medium (processing tank – 3), wherein the stationary treatment medium comprises a filter (cage-8 or net-2) [Fig 1-3].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa et al. (US Patent No. 6,716,357) in view of Mahmood et al (African Journal of Environmental Science and Technology, 2015).

In regard to claims 5-6, the Maekawa reference does not explicitly disclose the alginate beads and aqueous medium contact time.

Mahmood et al. disclose removing phosphate ions from synthetic wastewater [pg. 277, col. 1, section “Batch experiments”] using an alginate-calcium bead to adsorb the phosphate ions [pg. 277, col. 2, section “Process optimization”]. Mahmood et al teach a range of contact times from 30-180 minutes [pg. 277, Figure 3a], wherein equilibrium was established at 150 minutes, or 2 hours 30 minutes, with 83.2% removal efficiency [pg. 278, col. 1, lines 1-3], which reads on contacting the beads in the aqueous medium for at least 1 hour and up to 24 hours.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to contact Maekawa’s alginate beads with the aqueous wastewater medium for the claimed time because Mahmood demonstrates equilibrium achieved during this range and longer contacting times would be redundant. One of ordinary skill in the art would have been motivated to look to the Mahmood prior art for preferred operating conditions when Maekawa generally teaches the contacting process.

Response to Arguments
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive.


 
 	Applicant argues (Pg. 5) the as-filed specification:
"Applicants have discovered that calcium alginate beads with embedded calcium-bearing seed minerals can be used to effectively remove or recover phosphorus from water." [Paragraph 0032]; and
"[a] composite material of biological substrates and embedded mineral seed nuclei can help overcome the nucleation energy barrier for CaP in aqueous environments supersaturated with HA." [Paragraph 0088]; and
"CaP seed nuclei might be tightly bound or fully embedded in the alginate structure, presumably filling the porous structures. This structure can be achieved through our approach of forming seed nuclei simultaneously with the gelation of beads." [Paragraph 0102]
describes the claimed calcium phosphate-seeded calcium alginate beads and the Maekawa reference does not teach “calcium alginate beads with embedded calcium-bearing seed minerals”. This argument is not persuasive. MPEP 2111 describes claim interpretation, particularly broadest reasonable interpretation:
that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a 
Thus, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., alginate beads embedded with calcium-bearing seed minerals) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The claim limitation “calcium phosphate-seeded calcium alginate beads” is interpreted in light of the specification, for example Specification [0046]:
“combining the sodium alginate beads with a phosphate salt to seed calcium phosphate (CaP) or a bicarbonate salt to seed calcium carbonate (CaCO3) within the calcium alginate beads to form calcium seeded calcium alginate beads.”; or
“In general, the calcium alginate beads may be seeded by combining them with a seed mineral precursor to form calcium-mineral seeded calcium alginate beads.” [Specification Paragraph 0059]
Maekawa discloses calcium phosphate crystals deposited on the support (e.g. alginate solids), thereby meeting the definition of calcium-phosphate seeded beads [Column 3, line 51]. Maekawa describe surface deposition and diffusion of calcium into the polymeric solid (e.g. alginate bead) [Column 2, lines 7-10] and diffusion of calcium on the immobilizing support (e.g. alginate solid) [Column 4, lines 9-10].

	Applicant argues (Pg. 6), Maekawa teaches away from calcium phosphate-seeded calcium alginate beads because Maekawa teaches, with regards to calcium phosphate, that it is released from the surface of the solid polymer into solution or wherein calcium phosphate crystals are deposited on the 

	Applicant argues (Pg. 8) the beads of Mahmood are used to adsorb phosphate on the surface of the calcium carbonate powders (i.e., the adsorbent and pollutants are different materials). This argument is not persuasive. Mahmood et al. disclose removing phosphate ions from synthetic wastewater [pg. 277, col. 1, section “Batch experiments”] using an alginate-calcium bead to adsorb the phosphate ions [pg. 277, col. 2, section “Process optimization”].

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        March 17, 2022